Title: To Benjamin Franklin from the Baron de Feriet, 11 May 1784
From: Feriet, ——, baron de
To: Franklin, Benjamin



Versailles ce mardi 11 mai 1784

Mr. De Feriet a L’honneur de faire part a Monsieur francklin qu’il est convenu avec Les directeurs de la manufacture de st. cloud, qu’on ferait demain tous Les Verres D’harmonica; en

conséquence, demain dès six heures du matin, il sera rendu a La manufacture avec tous les modéles, et il veillera soigneusement a ce que les verres soyent faits avec toute L’éxactitude possible. Si la santé et les affaires de monsieur francklin lui permettaient d’y venir faire un tour dans le courant de la journée, ses observations pouraient contribuer a la perfection de L’ouvrage, et il pourait juger par lui même si les Moyens proposés par les directeurs pour accorder les verres en les usant, sont praticables ou non.
Mr. de feriet prie Monsieur francklin d’agréer L’homage de son tendre et respectueux attachement que toute sa famille partage.
 
Notation: Feriet M. De, Versailles 11 Mai 1784.—
